572 F.2d 649
Walter C. PEEBLES, Appellant,v.Paul BISHOP and Juris Stals, Appellees.
No. 77-1282.
United States Court of Appeals,Eighth Circuit.
Submitted March 16, 1978.Decided March 27, 1978.

J. Martin Hadican, St. Louis, Mo., on brief, for appellant.
Thomas W. Wehrle, St. Louis County Counselor and Andrew J. Minardi, Associate County Counselor, Clayton, Mo., on brief, for appellees.
Before GIBSON, Chief Judge, VOGEL, Senior Circuit Judge, and BRIGHT, Circuit Judge.
PER CURIAM.


1
Appellant, Walter C. Peebles, brought an action pursuant to 28 U.S.C. § 1343 (1970) in conjunction with 42 U.S.C. § 1983 (1970), alleging that appellees Paul Bishop and Juris Stals violated appellant's Eighth Amendment right against cruel and unusual punishment.  Appellant claimed that appellees, who were correctional officers employed by the St. Louis County Jail, deliberately failed to remove appellant from his jail cell after a fire had started in the cell.1  Appellant requested damages of one million dollars.  The case was tried to the court2 without a jury.  In a detailed and carefully considered opinion published at 428 F. Supp. 864, Judge Nangle found in favor of appellees.  This appeal followed.


2
We have examined the record and briefs and are convinced that the trial court's findings of fact are not clearly erroneous and that it applied correct principles of law to the factual issues presented.  Accordingly, we affirm on the basis of Judge Nangle's opinion.



1
 At the time of the incident, appellant was confined in the St. Louis County Jail, where he was awaiting trial on a felony charge


2
 The Honorable John F. Nangle, United States District Judge for the Eastern District of Missouri